970 So. 2d 916 (2007)
Norman GASKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-5348.
District Court of Appeal of Florida, Second District.
December 28, 2007.
James Marion Moorman, Public Defender, and John C. Fisher, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
ALTENBERND, Judge.
Norman Gaskins appeals an order dismissing his petition for habeas corpus, which he filed in the sentencing court and not in the court with jurisdiction over his *917 place of confinement. The circuit court dismissed the petition as an improper vehicle for raising issues that could have been raised on direct appeal or through postconviction proceedings.
The circuit court should have treated the petition as a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Valdez-Garcia v. State, 965 So. 2d 318, 319 (Fla. 2d DCA 2007). We affirm because, reviewed as a motion for postconviction relief, the pleading is untimely because Mr. Gaskins filed it more than two years after the conviction became final. He did not allege any exception to the timeliness requirement for postconviction motions. See Green v. State, 765 So. 2d 825 (Fla. 2d DCA 2000).
Affirmed.
STRINGER, J., and THREADGILL, EDWARD F., Senior Judge, Concur.